DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 04/14/2021 (“04-14-21 OA”), the Applicant amended independent claim 1, cancelled claim 9 and added new claims 10-21 in a reply filed on 06/14/2021.
	Currently, claims 1-8 and 10-21 are pending.
Response to Arguments
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item number 1 in the 04-14-21 OA.
Specification
Applicant’s amendments to the Specification filed on 06/14/2021 is acknowledged.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 10-21 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 9 as set forth under line item number 2 in the 04-14-21 OA.
Claims 2-8 are allowed, because they depend from the allowed claim 1.
Independent claim 10 is allowed, because the prior art of record, including Yamada and Shinbori, singularly or in combination, fails to disclose or suggest, in combination with the other wherein the light-emitting device in a shipment form is enclosed in an airtight package in which an inside is decompressed.
Claims 11-18 are allowed, because they depend from the allowed claim 10.
Independent claim 19 is allowed, because the prior art of record, including Yamada and Shinbori, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 19, wherein the light-emitting device in a shipment form is enclosed in an airtight package in which an inside is filled with helium gas or argon gas.
Claims 20-21 are allowed, because they depend from the allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M.L./Examiner, Art Unit 2895                

/JAY C CHANG/Primary Examiner, Art Unit 2895